Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment to the claims filed on August 18, 2020 is accepted by the Examiner. The Examiner acknowledges the cancellation of claims 11 and 12; and the addition of claims 14 and 15 by the amendment. Claims 1-10, 13, 14 and 15 are now pending in the application. 
IDS
The information disclosure statements (IDS) submitted on June 12 and July 23, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on June 12, 2020 is accepted by the Examiner. 
Specification
The specification is objected to because of the following minor informalities: the specification should be amended in the preferred layout per 37 CFR 1.77(b). Please follow the following guides. The guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Objection
Claims 14 and 15 are objected to because of the following minor informalities: in reference to claim 14: in page 6, first line in the claim, delete the word “the” before fouling. With regard to claim 15: the instant claim depends on claim 14 and inherit the attribute of the base claim. 
Claims 14 and 15 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Allowance
Claims 1-10 and 13 are allowed. The following is an examiner’s statement of reasons for allowance:
Vanberg et al. (U.S. Patent No. 10,533,881, hereon Vanberg) discloses a system related to a heat exchanger. The system improves airflow, noise reduction, cooling efficiency, and/or structural integrity. Furthermore, other aspects relate to the system also includes monitoring airflow through a heat exchanger unit, or fouling related issues. In particular the system includes a monitoring module which is mounted externally to the heat exchanger unit of a monitored system, the system being usable to monitor fouling of the unit, and provide an associated warning. The monitoring module may be operably associated with a durable, rugged airflow sensor assembly (see Vanberg, column 1, lines 35-65). This is the state of the art. 
In reference to claim 1: the instant claim is allowed because the closest prior art, Vanberg fails to anticipate or render obvious "a method for evaluation of fouling of passages of a spacer plate of a tubular heat exchanger, such passages being arranged along the tubes for fluid to pass through the spacer plate” including the steps (or comprising) “…(a) during a transient operation phase of the heat exchanger, determining a value over time of Wide Range Level, NGL, from the measurements of the first and third pressure sensors, and of a value over time of Narrow Range Level, NGE, from the measurements of the second and third pressure sensors; (b) determining a value over time of Steam Range Level deviation, ANGV-, the Steam Range Level deviation corresponding to the Wide Range Level from which a component representative of a variation in free water surface in the heat exchanger has been filtered, from the values of NGL and NGE; (c) comparing the value of ANGV determined with a set of reference profiles ANGVi for said transient operation phase of the heat exchanger, each reference profile ANGVi being associated with a level of fouling, so as to identify a target reference profile ANGVopt among the reference profiles ANGVi for said transient operation phase of the heat exchanger, which is that closest to the determined value ANGV; and  (d) outputting on an interface the level of fouling associated with the identified target reference profile ANGVopt," in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claim 13: the instant claim is directed to a non-transitory computer program product includes similar allowable subject matter as the method claim noted above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagen et al. (U.S. PAP 2005/0056313) discloses method and apparatus for mixing fluids. 
Shedd et al. (U.S. Patent No. 9,852,963) discloses microprocessor assembly adapted for fluid cooling. 
Kammel (U.S. Patent No. 7,266,943) discloses exhaust after treatment system for reduction of pollutants from diesel engine exhaust and related method. 
This application is in condition for allowance except for the following formal matters:  Objection to the specification; and claims 14 -15 as noted above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857